• Court of Claims, jurisdiction; claim for Veterans Administration disability compensation. — This case came before the court on defendant’s motion to dismiss plaintiff’s petition seeking to recover Veterans Administration disability compensation, plaintiff’s motion for leave to amend the petition, and plaintiff’s request for review of the commissioner’s order of September 21, 1964. Upon consideration thereof, together with the opposition thereto1 and without oral argument, the court on January 18, 1965,. granted the plaintiff’s motion to amend the petition, denied plaintiff’s request for review of the commissioner’s order, granted' defendant’s motion to dismiss the petition and the petition was dismissed.